UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6302



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES DENSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-90-04051-4-WS, CA-02-4013-5-13AK)


Submitted:   April 24, 2003                    Decided:   May 5, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Denson, Appellant Pro Se. James Strom Thurmond, Jr., United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Denson seeks to appeal the district court’s order

accepting the magistrate judge’s report and recommendation and

dismissing without prejudice his motion for relief, construed as

one pursuant to 28 U.S.C. § 2255 (2000). An appeal may not be taken

from the final order in a motion under § 2255 unless a circuit

justice or judge issues a certificate of appealability.   28 U.S.C.

§ 2253(c)(1) (2000). When, as here, a district court dismisses a

§ 2255 motion solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).     We have independently reviewed the record and conclude

Denson has not made the requisite showing.       See Miller-El v.

Cockrell,        U.S.    , 123 S. Ct. 1029 (2003). Accordingly, we

deny a certificate of appealability and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          DISMISSED


                                 2